Case 3:14-cr-00175-WHA Document 1023-7 Filed 03/01/19 Page 1 of 2




                 EXHIBIT 7
            Case 3:14-cr-00175-WHA Document 1023-7 Filed 03/01/19 Page 2 of 2




                                                                                          CA.gov I FAQs I Contact Us| Site Map | Translate

                                                                                                                       Search

                                                                                                                                This Site       Caltforrtia


                       HOME          ABOUT US          PROGRAMS              NEWSROOM              CAREERS          RESOURCES




  Incident Information                                                                                     California Statewide Fire
                                                                                                           Map

                                                                                                                20l8Stat...
                                                                     Last moOined on Jun 26,2006




WHISKEY FIRE
                                                                                                                                     NEVADA

Whiskey Fire incident Information:                                                                           Sacramento
                                                                                                                   o
Last Updated:          June 28,2008 7:40 am                    FINAL
                                                                                                        San Francisco
Daterrime Started:     June 12.2008 12:37 pm
                                                                                                             San Jose
Administrative Unit:   Mendodno National Forest ICAL FIRE Tehama-Glenn Unit                                            CALIFORNIA             Las Vegas
County:                Tehama County
Location:              5 mites northwest of Paskenla

Estimated -            100% contained - 7,783 acres                                                                                 itgeles
Containment:

Phone Numbers          (530)528-5124(Whiskey Fire information Number)                                                               San Diego
                                                                                                                                       o           X



                                                                                                                                               BAJA      I
                                                                                                                                           CALIFORNIA

                                                                                                      Map data 02019 Google.INEGI    Terms lOQmi
                                                                                                     View Califomia Fire Map in a larger map

                                                                                                      WHISKEY FIRE MORE INFO


                                                                                                         • Whiskey Fire Information
                                                                                                         • Telephone Numbers
                                                                                                         « Special Notices




                                       Back to Top I Conditions of Use|Privacy Policy
                                                                                   |  Contact Us
                                                                                               | SHeMap
                                                        Copyrtght £> 2012 SUte of California
